 

 

CONSULTING AGREEMENT




THIS AGREEMENT is made effective this 5th  day of August, 2010.













BETWEEN:




Lexaria Corp., a body corporate duly incorporated under the laws of the State of
Nevada, and having its Registered Office at 950-1130 West Pender, in the City of
Vancouver, in the Province/State of British Columbia, V6E 4A4




(hereinafter called the "Company")




OF THE FIRST PART







AND:




Tom Ihrke, an individual in the State of South Carolina residing at 38 Krier
Lane, Mount Pleasant, SC 29464. Phone 843.884.4358







(hereinafter called the "Consultant," or, “Ihrke”)




OF THE SECOND PART










WHEREAS:




A.

Ihrke has served as an Advisor to the Company since May 22, 2007;




B.

The Company is desirous of retaining the consulting services of Ihrke as a
Senior Vice President – Business Development, on a continuing basis and the
Consultant has agreed to serve the Company as an independent contractor upon the
terms and conditions hereinafter set forth;




FOR VALUABLE CONSIDERATION it is hereby agreed as follows:




.

The Consultant shall provide corporate consulting services to the Company. Such
duties and responsibilities  include;














 




--------------------------------------------------------------------------------

- 2 -




a)

Capital Introduction: . In addition to his other business development activities
The Consultant will attempt to introduce to,  and make investors  aware of the
Company and its activities. These investors may, of their own volition, consider
investing capital in The Company to be used in  business or corporate purposes
including oil & gas exploration and development; equity ownership of Company
shares; and/or debt financing. The Consultant is in no way selling, or has
responsibility for issuing securities of the company as defined by United States
or Canadian regulations.  All contacts that the Consultant discusses Company
business with, will thereafter be the property of the Company and all contact
information must be provided to the Company on an ongoing basis.  

b)

Business Development. The Consultant will develop and use his network of
contacts that could lead to new business opportunities in the oil & gas sector;
JV’s; Partnerships; or any other arrangement that could lead to new or expanded
business opportunities. All contacts that the Consultant discusses Company
business with, will thereafter be the property of the Company and all contact
information must be provided to the Company on an ongoing basis.

c)

General Operations. The Consultant shall serve the Company (and/or such
subsidiary or subsidiaries of the company as the Company may from time to time
require) in such consulting capacity or capacities as may from time to time be
determined by resolution of the Board of Directors or senior management of the
Company and shall perform such duties and exercise such powers as may from time
be determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company. Financial
modeling; presentation creation and delivery; meetings and more may all be
considered to be General Operations.




2.

By virtue of this Agreement, the Company is expecting, and Ihrke is accepting,
the responsibility of working, on average, 20 hours a week, on behalf of the
Company.  Some weeks Ihrke may be required to work more than 20 hours and some
weeks Ihrke may be required to work  less than 20 hours in order to fulfill the
terms of this Agreement.  The Consultant shall not act in any capacity
whatsoever, directly or indirectly for or for the betterment of any other oil &
gas company, oil & gas partnership, oil & gas project or oil & gas venture.














 




--------------------------------------------------------------------------------

- 3 -




 




3.

The basic remuneration of the Consultant for its services hereunder shall be at
the rate of three thousand one hundred and twenty five United States dollars
(US$3,125) per month, together with any such increments thereto as the Board of
Directors of the Company may from time to time determine, payable on the last
business day of each calendar month. In the event the Company and Ihrke mutually
agree to such, the basic remuneration may instead by paid through the issuance
of restricted common shares. The basic compensation covers that time required by
the Consultant to fulfill his tasks. Opportunities to earn additional
compensation shall be as follows:

 

a)

If an investor Ihrke introduces to the company chooses to invest in the Company,
then at the time the Company receives such capital the Company shall pay an
amount, in US Dollars, of up to 5% of the amount of capital raised by the
Consultant. If the source of capital demands a fee itself of more than 5%, then
the total combined cost of capital shall not exceed 10%, with  Ihrke agreeing to
adjust the fee on whatever sliding scale is necessary to not exceed the 10%
overall cap.

b)

If Ihrke arranges a business combination, merger, takeover or other material
business development that is accepted by the Board of Directors of the Company,
then Ihrke shall be paid an amount, in US Dollars, of up to 5% of the amount of
the business transaction arranged by Ihrke. If the source of the business
transaction demands a fee itself of more than 5%, then the total combined cost
of the business transaction shall not exceed 10%, with the Ihrke agreeing to
adjust its fee on whatever sliding scale is necessary to not exceed the 10%
overall cap.




4.

The Company shall grant 150,000 stock options with a strike price to be
determined at the time of granting and in accordance with the Company’s stock
option plan and all regulations, to the Consultant. Further details of the stock
options, including vesting, will be included within a separate stock option
agreement to be executed within twenty days of signing this Agreement.




5.

The Consultant shall be responsible for the payment of its income taxes and
other remittances including but not limited to any form of insurance as shall be
required by any governmental entity with respect to compensation paid by the
Company to the Consultant.














 




--------------------------------------------------------------------------------

- 4 -







6.

The terms "subsidiary" and "subsidiaries" as used herein mean any corporation or
company of which more than 50% of the outstanding shares carrying voting rights
at all times (provided that the ownership of such shares confers the right at
all times to elect at least a majority of the Board of Directors of such
corporation or company) are for the time being owned by or held for the Company
and/or any other corporation or company in like relation to the Company and
include any corporation or company in like relation to a subsidiary.




7.

The Company agrees to reimburse 50% of the cost of a Bloomberg data terminal for
use by the Consultant. The Bloomberg data terminal will be used by the
Consultant to study the investment structure, investors, and participants in the
oil and gas industry, and for business development purposes. The Consultant will
submit to the Company an invoice for the Bloomberg data terminal which is
expected to approximate a $2,000 expense to the Company over each 90-day period.
At such time as the Company's financial condition allows it to do so without
incurring significant financial strain, the Company intends to incur the entire
cost of Bloomberg data terminal.




8.

The Consultant shall be reimbursed for all travelling and other expenses
actually and properly incurred by it in connection with its duties hereunder. 
For all such expenses the Consultant shall furnish to the Company statements,
receipts and vouchers for such out-of-pocket expenses on a monthly basis. The
Consultant is pre-authorized to incur up to $500 per month, cumulatively, in
relevant expenses. Amounts over $500 per month must be approved by management of
the Company. Both parties recognize that as the financial condition of the
Company improves or deteriorates, this amount may be increased or decreased
without making changes to this document, provided the Company makes Ihrke aware
of the changed amount.




9.

The Consultant shall not, either during the continuance of its contract
hereunder or at any time thereafter, disclose the private affairs of the Company
and/or its subsidiary or subsidiaries, or any secrets of the Company and/or its
subsidiary or subsidiaries, to any person other than the Directors of the
Company and/or its subsidiary or subsidiaries or for the Company's purposes and
shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law.














 




--------------------------------------------------------------------------------

- 5 -

 

 




 




10.

The Consultant shall well and faithfully serve the Company or any subsidiary as
aforesaid during the continuance of its contract hereunder and use its best
efforts to promote the interests of the Company.




11.

The Consultant agrees with the Company that it will dur­ing the term of his
contract hereunder, so long as the Board of Directors of the Company and Ihrke
may so desire, request Ihrke to serve the Company as an officer and director
without additional remuneration other than normal director's fees, if any,
payable by virtue of the office of director and the provisions of the Articles
of the Company.




12.

This Agreement may be terminated forthwith by the Com­pany or Ihrke without
prior notice if at any time:




(a)

The Company or Ihrke shall commit any material breach of any of the provisions
herein contained; or




(b)

The Company or Ihrke shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or




(c)

The Company or Ihrke shall become bankrupt or make any arrangements or
composition with its creditors; or




(d)

The Principals of the Company or Ihrke shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or




(e)

The Company or Ihrke shall be convicted of any criminal offence other than an
offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.








 

 

 

 







 




--------------------------------------------------------------------------------

- 6 -







This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 12(a), 12(b), 12(c), 12(d), or 12(e), Ihrke will
be entitled to any all remuneration, as it relates to transactions which were in
process but had not yet closed at the date of his termination, to which he would
have otherwise been entitled for a period of 9 months after the date of his
termination.




13.

In the event this Agreement is terminated by reason of default on the part of
the Consultant or the written notice of the Company, then at the request of the
Board of Directors of the Company, the Consultant shall cause Ihrke to forthwith
resign any position or office which he then holds with the Company or any
subsidiary of the Company.  The provisions of paragraph 9 shall survive the
termination of this Agreement for a period of 2 years thereafter.




14.

The Company is aware that the Consultant has now and will continue to have
financial interests in other companies and properties and the Company recognizes
that these companies and properties will require a certain portion of the
Consultant's time.  The Company agrees that the Consultant may continue to
devote time to such outside interests, PROVIDED THAT such interests do not
conflict with or hinder Ihrke’s ability to perform its duties under this
Agreement.




15.

The services to be performed by the Consultant pursuant hereto are personal in
character, and neither this Agreement nor any rights or benefits arising
thereunder are assignable by the Consultant without the previous written consent
of the Company.




16.

With the express exception of outstanding options granted to Ihrke as a result
of Advisory Services previously performed, and any prior investment made by
Ihrke in the Company, any and all previous agreements, written or oral, between
the parties hereto or on their behalf relating to the agreement between the
Consultant and the Company are hereby terminated and cancelled and each of the
parties hereto hereby releases and forever discharges the other party hereto of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such previous agreements.

















--------------------------------------------------------------------------------

- 7 -







17.

Any notice in writing or permitted to be given to the Consultant hereunder shall
be sufficiently given if delivered to the Consultant personally or mailed by
registered mail, postage prepaid, addressed to the Consultant as its last
residential address known to the Company.   Provided any such notice is mailed
via guaranteed overnight delivery, as aforesaid shall be deemed to have been
received by the Consultant on the first business day following the date of
mailing.  Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof.  Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery.  Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.




18.

The provisions of this Agreement shall enure to the benefit of and be binding
upon the Consultant and the successors and assigns of the Company.  For this
purpose, the terms "successors" and "assigns" shall include any person, firm or
corporation or other entity which at any time, whether by merger, purchase or
otherwise, shall acquire all or substantially all of the assets or business of
the Company.




19.

Every provision of this Agreement is intended to be severable.  If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.




20.

This Agreement is being delivered and is intended to be managed from the
Province of British Columbia and shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of such
Province.   Similarly no provision within this contract is deemed valid should
it conflict with the current or future laws of the United States of America or
current or future regulations set forth by the United States Securities and
Exchange Commission. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought.

















 




--------------------------------------------------------------------------------

- 8 -




21.

This Agreement and the obligations of the Company herein are subject to all
applicable laws and regulations in force at the local, State, Province, and
Federal levels in both Canada and the United States. In the event that there is
an employment dispute between the Company and Ihrke, Ihrke agrees to allow it to
be settled according to applicable Canadian law in an applicable British
Columbia jurisdiction.




22.

This Agreement is in effect for a period of three months unless otherwise
terminated as noted above. This Agreement shall expire on November 2, 2010
unless renewed. It is the intention of both the Company and Ihrke to renew this
Agreement, and the primary terms herein, provided there are no breaches of the
terms enumerated in paragraph 12.




IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.




SIGNED by:







____________________________

Bal Bhullar,

CFO and Director,

Lexaria Corp.







SIGNED by:







____________________________

Chris Bunka,

CEO and Director,

Lexaria Corp.










SIGNED by:




 

____________________________

Tom Ihrke

Consultant













--------------------------------------------------------------------------------